IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ROBERT FENNELL,                            : No. 44 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DEPARTMENT OF CORRECTIONS,                 :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and Extraordinary Relief

is DENIED.